236 S.W.3d 124 (2007)
Jillian BARTLE, Claimant/Respondent,
v.
MERAMEC GROUP, INC., Employer/Appellant.
No. ED 89487.
Missouri Court of Appeals, Eastern District, Division One.
October 23, 2007.
Steve Wolf, Brown & Crouppen, St. Louis, MO, for respondent.
Mary Anne Lindsey, Timothy M. Tierney, Evans & Dixon, L.L.C., St. Louis, MO, for appellant.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Employer appeals from the final award of the Labor and Industrial Relations Commission affirming the award of the Administrative Law Judge. We affirm. The findings and conclusions of the Commission are not clearly erroneous, and an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).